Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a system for establishing and securing adjacent vertebrae in a defined spatial relationship, the system comprising at least one distraction device, at least one implantable vertebral frame configured to attach to the adjacent vertebrae while the distraction device is in place by receiving a head portion of the distraction device in an operating aperture of the frame, and at least one retention member attachable to the frame by the interaction of tongues on the retention member with a pair of opposing undercuts on the posterior face of the frame and the interaction of a rotatable locking arm of the retention member with a second pair of opposing undercuts on the frame. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775